Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 36 are pending.  
Claims 1, 10, 19, 28 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein a DHCP agent and a DHCP server running on a server computer system, and generating and accessing a mapping of Internet Protocol (IP) addresses, which are assignable by DHCP server to a plurality of host devices comprising a private network environment consisting of corresponding unique physical addresses associated with host devices, and enabling a layer 3 network security device associated with the private network, which defines security policies for the host devices based on their respective unique physical addresses, and applying the security policies to facilitate processing by the layer 3 network security device of network traffic directed to or originated by the plurality of hosts by causing information regarding the mapping to be sent to the layer 3 network security device, in addition to the other limitations in the specific manner as recited in claims 1 - 36.  
  
Claims 2 - 9 are allowed due to allowed base claim 1.  
Claims 11 - 18 are allowed due to allowed base claim 10.  
Claims 20 - 27 are allowed due to allowed base claim 19.  
Claims 29 - 36 are allowed due to allowed base claim 28.

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                    2-8-2021Primary Examiner, Art Unit 2443